No. DA 06-0059

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       2006 MT 243N
                                              _____________________________________


PATRICK KEITH HIRT,

              Respondent and Appellant,

         v.

DEPARTMENT OF LABOR & INDUSTRY,
HEALTH CARE LICENSING BUREAU,
CORRECTIONAL HEALTH CARE REVIEW TEAM,

              Respondent and Respondent.

                                                _____________________________________


APPEAL FROM:         District Court of the First Judicial District,
                     In and for the County of Lewis and Clark, Cause No. CDV-2005-430,
                     The Honorable Thomas C. Honzel, Presiding Judge.


COUNSEL OF RECORD:

              For Appellant:

                     Patrick Keith Hirt (pro se), Shelby, Montana

              For Respondent:

                     Darcee L. Moe, Special Assistant Attorney General, Department of Labor
                     & Industry, Helena, Montana

                                                _____________________________________

                                                    Submitted on Briefs: September 13, 2006

                                                               Decided: September 26, 2006

Filed:
                   ____________________________________________
                                       Clerk
Justice Brian Morris delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. It shall be filed as a public document with the Clerk of the Supreme

Court and its case title, Supreme Court cause number and disposition shall be included in

this Court’s quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2     Patrick Keith Hirt (Hirt) appeals from the denial of his petition for judicial review

of an administrative agency’s action by the First Judicial District Court, Lewis and Clark

County. We affirm.

¶3     A jury in Ravalli County convicted Hirt of sexual assault of a 14-year-old girl.

The District Court ordered that Hirt undergo a sex offender evaluation and that the

Department of Corrections conduct a presentence investigation.           Michael English,

LCSW, a clinical member of the Montana Sex Offender Treatment Association,

performed the sex offender evaluation. English administered psychological testing to

Hirt as part of that evaluation. Paul Moomaw, Ph.D., a clinical psychologist, interpreted

these tests for English. At Hirt’s request, the court also appointed Michael Scolatti,

Ph.D., a clinical psychologist, to conduct a partial psycho-sexual evaluation of Hirt.

¶4     The District Court held a sentencing hearing at which English testified. Dr.

Scolatti did not testify at the hearing, but several witnesses referred to Scolatti’s

evaluation report. The District Court sentenced Hirt to the Montana State Prison for a




                                             2
term of not less than ten years and, pursuant to § 46-23-509(3)(c), MCA, designated Hirt

a Level III offender as a sexually violent predator.

¶5     Hirt filed complaints alleging unprofessional conduct against Moomaw, Scolatti,

and English with the Correctional Health Care Review Team (CHCRT) of the Montana

Department of Labor and Industry (DOLI). The Legislature enacted the CHCRT process

to “review complaints filed by an inmate against a licensed or certified provider of health

care or rehabilitative services for services that were provided to the person while the

person was detained or confined in a county detention center or incarcerated under legal

custody of the department of corrections.” Section 37-1-331(1), MCA.

¶6     Pursuant to § 37-1-331(1), MCA, Hirt filed his complaint with the CHCRT for

review. Two different review teams considered Hirt’s complaints and determined that no

reason existed to believe that Moomaw, Scolatti, or English had committed

unprofessional conduct. As a result, neither review team referred the complaints to the

Board of Psychologists or to the Board of Social Work Examiners and Professional

Counselors. The two review teams sent Hirt written notice of their decisions.

¶7     Hirt filed a petition for judicial review. The District Court affirmed the review

teams’ decisions that Hirt’s complaints established no reason to believe that Dr.

Moomaw, Dr. Scolatti, or English violated the Montana Uniform Professional Licensing

and Regulation Procedures. The District Court denied Hirt’s petition for judicial review.

Hirt appeals.

¶8     Hirt argues on appeal that the two review teams failed to conduct fact finding

related to his complaints. He further argues that he was not afforded the chance to appear


                                              3
before the review teams. Finally, he contends that the CHCRT review process operates

to prohibit “minimum standards of review of claims.” DOLI counters that the review

teams followed the claim review process outlined by the statute.

¶9     We review an administrative agency’s conclusions of law to determine whether

the conclusions are correct. Dupuis v. Board of Trustees, 2006 MT 3, ¶ 8, 330 Mont.

232, ¶ 8, 128 P.3d 1010, ¶ 8. It is appropriate to decide this case pursuant to our Order of

February 11, 2003, amending Section I.3 of our 1996 Internal Operating Rules providing

for memorandum opinions. It is manifest on the face of the briefs and record before us

that Hirt’s appeal lacks merit. Settled Montana law clearly controls the legal issues

presented and the District Court correctly interpreted these legal issues.

¶10    Affirmed.


                                                  /S/ BRIAN MORRIS

We Concur:

/S/ KARLA M. GRAY
/S/ JOHN WARNER
/S/ JAMES C. NELSON
/S/ JIM RICE




                                              4